DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              YAAKOV VANN,
                                Appellant,

                                    v.

                ICE LEGAL, P.A., and THOMAS E. ICE,
                             Appellees.

                              No. 4D16-2348

                          [November 16, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cheryl A. Caracuzzo, Judge; L.T. Case No. 50-2015-CA-
000195-XXXX-MB AN.

   Yaakov Vann, Boca Raton, pro se.

   Thomas Erskine Ice of Ice Appellate, Lake Worth, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.